McClendon v Welch (2018 NY Slip Op 04220)





McClendon v Welch


2018 NY Slip Op 04220


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


726 CA 17-01261

[*1]CAROLYN D. MCCLENDON, PLAINTIFF-APPELLANT,
vLILLIE . WELCH, DEFENDANT-RESPONDENT. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICES OF JOHN TROP, BUFFALO (MATTHEW T. MURRAY, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered March 24, 2017. The order, inter alia, granted in part the motion of defendant seeking to vacate plaintiff's note of issue and certificate of readiness and seeking fees and costs. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 7, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court